Smith, J.:
Upon this appeal plaintiff abandons her claim except upon the two notes executed by the defendants’ intestate. Those notes having been executed and having become due more than six years prior to the death of the maker were barred by the Statute of Limitations unless the liability has been acknowledged by some writing signed by the party liable, or such payment has been made thereon as would create a renewal thereof to prevent the running of the statute. There is no claim here of an acknowledgment signed by the maker, and the appellant must rest her case upon her claim of payment made in 1893.
The plaintiff was the wife of David E. Kirkpatrick,, and held certain moneys as trustee for her children. Florence Kirkpatrick was one of her children. Mark M. Cohn was a dealer in general merchandise in Saratoga, and from 1892 down to some time in 1894 had an account with D. E. Kirkpatrick, the husband of the plaintiff. Upon the debit side of that account there are certain items of merchandise purchased. Upon the credit side appear the following
items:
1891 Sept. 28, by interest F. K. note............. $30
1892 July 10, by interest Trustee note............ 60
1892 Sept. 28, by interest F. K. note............. 30
1893 July 11, by interest Trustee note..... — .... 60
Sept. 28, by interest F. K. note...........■.. 30
This account appears upon page 251 of the ledger of Mark M. Cohn, and these entries are sworn to be in his handwriting. That account was afterward carried forward to page 347, where the *267account appears in the name oí Mrs. D. E. Kirkpatrick. It was afterwards carried to page 348, where it appears under the name of D. E. Kirkpatrick again; and it was afterwards carried to a new ledger upon page 63, where it appears under the name of D. E. Kirkpatrick.
The claim of the appellant is that these entries in the handwriting of Mark M. Cohn constitute an admission by him of payment Upon July 11, 1893, of $60 upon the $1,000 note to the plaintiff as trustee; and upon September 28,1893, of $30 upon the $500 note to Florence Kirkpatrick. I think there can be no doubt that it was the intention of Cohn to credit these sums as a payment of interest upon these notes at the times specified. The notes seem to be clearly identified by the date of payment, the amount paid, and the memorandum made in connection therewith, and further by the fact that those credits were made in the account of D.. E. Kirkpatrick, the husband of the plaintiff and the father' of Florence Kirkpatrick. I have no doubt, therefore, that the entries are proper evidence as admissions of these facts by Mark M. Cohn. But do the facts admitted remove the bar of the statute ? In Maber v. Maber (L. R. 2 Exch. Cas. 153) Martin, B., in writing for the majority of the court, discusses the effect of part payment upon the operation of the statute, and says; “ This question of payment of principal and interest, therefore, is left to what may be said to be the common law, and any transaction which would have amounted to a payment of principal or interest in the interval between the original Statute of Limitations and the passing of Lord Tenterden’s Act continues to have the same effect. I have had occasion twice to give a judgment upon this matter: first, in the case of Bodger v. Arch (10 Exch. Rep. 333), and, secondly, in the case of Amos v. Smith (1 H. & C. 238, 31 L. J. Ex. 423); and in both cases I stated that, in my judgirient, any facts which would prove a plea of payment of interest in an action brought to recover it, would be a payment sufficient to bar the statute.”